Per Curiam.
A respondent herein, The Proprietors of Swan Point Cemetery, by leave of court filed a motion for permission to reargue one of the issues involved in this cause. It is open to serious question whether or not such respondent has presented in its motion proper and adequate reasons for the granting by us of its request. However, *142upon consideration,. the court is of the opinion that a point raised by such respondent in its. motion is of sufficient importance to render it advisable that the court hear arguments, thereon. That point relates to the matter of whether or not section 1 of the respondent’s charter amplifies or otherwise bears upon the provisions of section 6 of said instrument. To that extent only the respondent’s motion for leave to reargue is granted.
Tillinghast, Collins & Tanner, Harold E. Staples, Robert W. Hankins, for complainant.
Richard E. Lyman, for Proprietors of Swan Point Cemetery.
William B. Greenough, Ronald C. Green, Jr., for Philadelphia College of Pharmacy & Science.
David A. Colton, for Frank C. Meagan, Jr.